DETAILED ACTION
Claims 16–26 and 28 are currently pending in this Office action.  Claims 1–15 and 27 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. 
As a preliminary matter, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the previous 35 U.S.C. 103 rejections were each based upon a combination of references, rather than upon either reference alone.
Nonetheless, concerning the 35 U.S.C. 103 rejection of claims 16–25 and 28 over Fukuyama et al. (US 5965665 A) in view of Kendrick et al. (US 3691257 A), page 7 attempts to distinguish between Fukuyama and the present claims by citing Table 2 of the present specification.  Applicant argues that that “due to the organosiloxane component (B), the surface still exhibits a high gloss similar to PMMA materials even after abrasion.”  This is insufficient to demonstrate unexpected results over the prior art because the evidence cited is not reasonably commensurate in scope with the present claims.  If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990).  Rebuttal evidence may include evidence of “secondary considerations,” such as “commercial success, long felt but unsolved needs, [and] failure of others.” Graham v. John Deere Co., 383 U.S. at 17, 148 USPQ at 467. See also, e.g., In re Piasecki, 745 F.2d 1468, 1473, 223 USPQ 785, 788 (Fed. Cir. 1984) (commercial success). Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may consist of a showing that the claimed compound possesses unexpected properties. Dillon, 919 F.2d at 692-93, 16 USPQ2d at 1901.  The evidence must be reasonably commensurate in scope with the claimed invention. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983).  Here, the disclosure only provides discloses a single composition (Example 1) exhibiting the claimed residual gloss value.  It is unknown whether the observed results can be reasonably extrapolated over other compositions containing any amounts or species of (A), (A-1), (A-2), (B), (C), or (D) encompassed by claim 16.
A showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan “could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.” In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the unobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof).  No such trend has been established here because both Example 1 and Comparative Example 2 possess residual gloss values of “more than 15% after abrasion.”
Page 8 further disagrees that a person skilled in the art would modify the molding compound of Fukuyama to improve surface properties according to Kendrick because the present invention and Fukuyama have different objectives.  Page 7 alleges that a "person skilled in the art would find no teaching in Fukuyama that the 'silicone fluids' have beneficial properties on the gloss of the polymer."  The same page also argues "[n]or can a skilled person find any teaching in Kendrick causes the molding compound to have high gloss even after abrasion."  Both arguments are unpersuasive because, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Page 8 further argues that "the skilled person would not consider using the polysiloxane block copolymers taught by Kendrick" because it "does not mention styrene copolymer hard components but, rather, teaches the use of styrene-containing rubbers or styrene homopolymers."  This is unpersuasive because it is an overly narrow reading of Kendrick.  Kendrick teaches that its siloxane-block copolymers advantageously provide lubricating surface properties and water repellency to organic polymers (thermoplastics like polystyrene, organic rubber like butadiene-acrylonitrile, and acrylic resins).  The presently claimed styrene-based polymer composition (A) contains both thermoplastic and graft-rubber components that are within the scope of such polymers.
	As for the 35 U.S.C. 103 rejection of claims 16–26 and 28 over Ittemann et al. (US 2015/0011692 A1) in view of Kendrick, page 9 argues that attempts to distinguish claim 16 from Ittemann on the basis that "a blend of AMSAN and SAN copolymers (i.e., no AMSAN/SAN terpolymer) and the molding composition necessarily contains block copolymer with polysiloxane units in an amount of 0.25 to 5% by weight."  This is unpersuasive because it misrepresents Ittemann.  The "terpolymer" of Ittemann is AMSAN (component A); this component is in a mixture with SAN (component C), as in the present claims.  See claim 16.  Further, as above, the rejection is based upon Ittemann in view of Kendrick, rather than either reference alone.  Ittemann permits a content of silicone oils or similar substances overlapping the presently claimed range as component D; while Kendrick was combined therewith to more particularly teach a siloxane-block copolymer to improve the properties of such composition.  Even if "silicone oils are not used in any example" of Ittemann, a reference is relevant for all it teaches and is not limited to its examples.  Similar to above, page 9 argues that Ittemman does not teach or suggest "that the silicone oils have beneficial properties on the gloss of the polymer" or Kendrick does not "teach that the addition of the polysiloxane block copolymer allows the molding compound to retain a high gloss even after abrasion."  This is unpersuasive because, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The remaining arguments regarding Kendrick are the same as already discussed and found unpersuasive for the same reasons.
	As such, even as amended, the claims remain unpatentable over the previously cited art.

Claim Rejections - 35 USC § 103
Claims 16–25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama et al. (US 5965665 A) in view of Kendrick et al. (US 3691257 A).
	With respect to claims 16 and 18, Fukuyama teaches a thermoplastic resin composition comprising a mixture, per hundred parts by weight of the composition (pbw), of from 70 to 99 pbw of a rubber modified thermoplastic resin having an elastomeric phase and a rigid thermoplastic phase, wherein at least a portion of the rigid thermoplastic phase is grafted to the elastomeric phase; from 0.5 to 10 pbw of a gel polymer; and 0.5 to 20 pbw of a low molecular weight polyolefin. Claim 2. ABS is preferred as the elastomeric phase of the rubber modified thermoplastic resin and has a d50 value of 50 to 800 nm. Id. at col. 4, ll. 20, 26, 40–45. AMSAN and SAN are preferred as the rigid thermoplastic phase. Id. at col. 6, ll. 3–12. Examples 1 and 2 contain a mixture that is about 91 percent of a total combination of ABS1 (acrylonitrile-butadiene-styrene graft copolymer having a elastomeric phase average diameter of 300 nm), AMSAN, and SAN. Id. at Table 1, col. 11, ll. 30–35. This rubber modified thermoplastic resin is about 42 weight percent ABS1; and about 58 weight AMSAN and SAN. Id.
	Fukuyama permits conventional additives like lubricants, pigments, dyes, colorants, silicone fluids, and plasticizers, but is silent as to i) an amount of organopolysiloxane compound; and ii) the residual gloss greater than 15% of the composition after abrasion effected according to norm PV 3975 of as claimed.   Id. at col. 11, ll. 4–6.
	As to i), Kendrick teaches a composition containing an organic polymer material and from 0.001 to 10 percent by weight of a linear AB or BAB block copolymer having a molecular weight of 2000 to 50000 g/mol and comprising at least one organosiloxane block (A) containing at least 20 units of formula R2SiO-, where each R is a H, monovalent hydrocarbon radical, amino radical, and some are not H; and organic block (B). Id. at claim 15. In one embodiment, each R in block (A) is methyl; and block (B) is polypropylene or polyethylene. Id. at claim 7. As compared to prior art homopolymer organosiloxanes, like dimethylpolysiloxane (PDMS), the siloxane-block copolymers are a longer lasting substitute that provide lubricating surface properties and water repellency to organic polymers (thermoplastics like polystyrene, organic rubber like butadiene-acrylonitrile, and resins). Id. at col. 1, ll, 7–30, 50–68.
	Given that Fukuyama permits lubricant and silicone fluid additives and the advantages of the organopolysiloxane block copolymer taught by Kendrick, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to also include an organopolysiloxane as claimed in order to provide more durable lubricating surface properties and water repellency to the composition.
	As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, Fukuyama and Kendrick teach a thermoplastic composition that is substantially similar to that presently claimed.
	While Fukuyama in view of Kendrick do not directly disclose the residual gloss of the composition after abrasion effected according to norm PV 3975, since each of the claimed components is present and rendered obvious by the teachings of Fukuyama and Kendrick, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a residual gloss of the composition after abrasion effected according to norm PV 3975 within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 17, Fukuyama teaches that the rubber modified thermoplastic resin contains from 5 to 50 pbw of the elastomeric phase and from 50 to 95 pbw of the rigid thermoplastic phase. ABS is preferred as the elastomeric phase of the rubber modified thermoplastic resin. Id. at col. 4, ll. 20, 26.  AMSAN and SAN are preferred as the rigid thermoplastic phase. Id. at col. 6, ll. 3–12.
	Fukuyama differs from claim 17 only because it teaches amounts of (A-1) and (A-2) that overlap the presently claimed range of each.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Fukuyama teaches contents of copolymer (A-1) and polymer (A-2) in amounts that overlap the presently claimed ranges, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine (A-1) and (A-2) in amounts as claimed in order to prepare a composition as claimed.
	Alternatively, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  As discussed above, Fukuyama Examples 1 and 2 contain amounts of (A-1) (42 weight percent) and of
(A-2) (58 weight percent) that are close or within the claimed range. Accordingly, one of ordinary skill in
the art would have reasonably expected a composition prepared as in Fukuyama to have the same
properties as the composition of claimed 17.
	With respect to claim 19, Fukuyama is silent as to the residual gloss more than 25% of the composition after abrasion effected according to norm PV 3975.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). In this case, Fukuyama and Kendrick teach a thermoplastic composition that is substantially similar to that presently claimed.
	While Fukuyama in view of Kendrick do not directly disclose the residual gloss of the composition after abrasion effected according to norm PV 3975, since each of the claimed components is present and rendered obvious by the teachings of Fukuyama and Kendrick, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a residual gloss of the composition after abrasion effected according to norm PV 3975 within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 20, Fukuyama is silent as to a relative gloss change of the composition after abrasion effected according to norm PV 3987.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). In this case, Fukuyama and Kendrick teach a thermoplastic composition that is substantially similar to that presently claimed.
	While Fukuyama in view of Kendrick do not directly disclose the residual gloss of the composition after abrasion effected according to norm PV 3987, since each of the claimed components is present and rendered obvious by the teachings of Fukuyama and Kendrick, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to exhibit a relative gloss change of the composition after abrasion effected according to norm PV 3987 within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 21, Fukuyama is silent as to an increase the melt volume-value rate (MVR) of the thermoplastic composition.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, Fukuyama and Kendrick teach a thermoplastic composition that is substantially similar to that presently claimed.
	While Fukuyama in view of Kendrick do not directly disclose an increase in MVR, since each of the claimed components is present and rendered obvious by the teachings of Fukuyama and Kendrick, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to exhibit a MVR increase within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 22, Fukuyama is silent as to a reduction in the Vicat softening temperature (VST) of the composition.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, Fukuyama and Kendrick teach a thermoplastic composition that is substantially similar to that presently claimed.
	While Fukuyama in view of Kendrick do not directly disclose a reduction in VST, since each of the claimed components is present and rendered obvious by the teachings of Fukuyama and Kendrick, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition the exhibit a reduction in VST as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 23, Fukuyama is silent as to a Charpy notched impact strength.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, Fukuyama and Kendrick teach a thermoplastic composition that is substantially similar to that presently claimed.
	While Fukuyama in view of Kendrick do not directly disclose a Charpy notched impact strength, since each of the claimed components is present and rendered obvious by the teachings of Fukuyama and Kendrick, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to exhibit a change in Charpy notched impact strength as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 24, Fukuyama teaches combining the components therein in a mixture, and melt mixing the components. Id. at col. 11, ll. 13–20.
	With respect to claim 25, Fukuyama teaches articles molded from the composition therein. Id. at col. 11, ll. 21–23.
	With respect to claim 28, Fukuyama teaches an embodiment where the rigid thermoplastic resin phase contains 30 to 80 weight percent of AMSAN and from 20 to 70 weight percent of SAN. Id. at col. 6, ll. 3–12.
	Fukuyama differs from the present claim only insofar is it teaches contents of SAN and AMSAN that overlap with the presently claimed ranges of each.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Given that Fukuyama teaches contents of SAN and AMSAN in amounts that overlap the presently claimed ranges, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition as claimed by combining SAN and AMSAN in amounts as claimed.

Claims 16–26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ittemann et al. (US 2015/0011692 A1) in view of Kendrick et al. (US 3691257 A).
	With respect to claims 16–18, Ittemann teaches a thermoplastic molding composition comprising a) from 50 to 85 parts of (component A) a terpolymer of acrylonitrile, α-methylstyrene, and styrene; b) from 15 to 50 parts of (component B) one or more impact-modifying grafted rubbers having an olefinic double bound in the rubber phase; c) from 0 to 30 parts of (component C) a copolymer of styrene and acrylonitrile; and d) 0 to 30 parts of (component D) of one or additional substances differing from A, B, and C. Claim 1. ABS with a D50 value of 85 to 400 nm is preferred as component B. Id. at ¶¶ 64–67, 201. Example 3 contains 60 parts of AMSAN (A-i), 20 parts of ABS (B-i), and 20 parts of SAN (C-i), where ABS is a bimodal graft polymer having a d50 at 166 nm and 442 nm. Id. at Table 1.
	Ittemann teaches including 0.05 to 1 weight percent of lubricants and mold-release agents, or 0.05 to 5 weight percent of silicone oils or similar substances as component D, but differs from claims 16– 18 because it is silent as to i) a organopolysiloxane compound that is a block copolymer; and ii) the residual gloss greater than 15% of the composition after abrasion effected according to norm PV 3975 as claimed. Id. at ¶¶ 238, 239.
	As to i), Kendrick teaches a composition containing an organic polymer material and from 0.001 to 10 percent by weight of a linear AB or BAB block copolymer having a molecular weight of 2000 to 50000 g/mol and comprising at least one organosiloxane block (A) containing at least 20 units of formula R2SiO, where each R is a H, monovalent hydrocarbon radical, amino radical, and some are not H; and organic block (B). Id. at claim 15. In one embodiment, each R in block (A) is methyl; and block (B) is polypropylene or polyethylene. Id. at claim 7. As compared to prior art homopolymer organosiloxanes, like dimethylpolysiloxane (PDMS), the siloxane-block copolymers are a longer lasting substitute that provide lubricating surface properties and water repellency to organic polymers (thermoplastics like polystyrene, organic rubber like butadiene-acrylonitrile, and resins). Id. at col. 1, ll, 7–30, 50–68.
	Given that Ittemann permits lubricant additives and the advantages of the organopolysiloxane block copolymer taught by Kendrick, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to also include an organopolysiloxane as claimed in order to provide more durable lubricating surface properties and water repellency to the composition.
	As to ii), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, Fukuyama and Kendrick teach a thermoplastic composition that is substantially similar to that presently claimed.
	While Ittemann in view of Kendrick do not directly disclose the residual gloss of the composition after abrasion effected according to norm PV 3975, since each of the claimed components is present and rendered obvious by the teachings of Ittemann and Kendrick, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a residual gloss of the composition after abrasion effected according to norm PV 3975 within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 19, Ittemann is silent as to the residual gloss more than 25% of the composition after abrasion effected according to norm PV 3975.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In this case, Fukuyama and Kendrick teach a thermoplastic composition that is substantially similar to that presently claimed.
	While Ittemann in view of Kendrick do not directly disclose the residual gloss of the composition after abrasion effected according to norm PV 3975, since each of the claimed components is present and rendered obvious by the teachings of Ittemann and Kendrick, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to possess a residual gloss of the composition after abrasion effected according to norm PV 3975 within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 20, Ittemann is silent as to a relative gloss change of the composition after abrasion effected according to norm PV 3987.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Ittemann and Kendrick teach a thermoplastic composition that is substantially
similar to that presently claimed.
	While Ittemann in view of Kendrick do not directly disclose the residual gloss of the composition after abrasion effected according to norm PV 3987, since each of the claimed components is present and rendered obvious by the teachings of Ittemann and Kendrick, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to exhibit a relative gloss change of the composition after abrasion effected according to norm PV 3987 within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 21, Ittemann is silent as to an increase the melt volume-value rate (MVR) of the thermoplastic composition.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Ittemann and Kendrick teach a thermoplastic composition that is substantially
similar to that presently claimed.
	While Ittemann in view of Kendrick do not directly disclose an increase in MVR, since each of the claimed components is present and rendered obvious by the teachings of Ittemann and Kendrick, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to exhibit a MVR increase within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 22, Ittemann is silent as to a reduction in the Vicat softening temperature (VST) of the composition.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Ittemann and Kendrick teach a thermoplastic composition that is substantially
similar to that presently claimed.
	While Ittemann in view of Kendrick do not directly disclose a reduction in VST, since each of the claimed components is present and rendered obvious by the teachings of Ittemann and Kendrick, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition the exhibit a reduction in VST as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 23, Ittemann is silent as to a Charpy notched impact strength.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Ittemann and Kendrick teach a thermoplastic composition that is substantially
similar to that presently claimed.
	While Ittemann in view of Kendrick do not directly disclose a Charpy notched impact strength, since each of the claimed components is present and rendered obvious by the teachings of Ittemann and Kendrick, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the composition to exhibit a change in Charpy notched impact strength as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 24, Ittemann teaches preparing the compositions by providing the components into a mixing apparatus, like a twin-screw extruder; and melt-mixing the components to provide the composition. Id. at ¶¶ 247, 249
	With respect to claims 25 and 26, Ittemann teaches molded articles, including molded motor-vehicle components or electronic equipment components. Id. at ¶ 73, claim 29.
	With respect to claim 28, Ittemann teaches a thermoplastic molding composition comprising a) from 50 to 85 parts of (component A) a terpolymer of acrylonitrile, α-methylstyrene, and styrene; b) from 15 to 50 parts of (component B) one or more impact-modifying grafted rubbers having an olefinic double bond in the rubber phase; c) from 0 to 30 parts of (component C) a copolymer of styrene and acrylonitrile; and d) 0 to 30 parts of (component D) of one or additional substances differing from A, B, and C. Claim 1. Assuming 30 parts of C (SAN) and 50 parts of A (AMSAN), the corresponding amount of A is about 62.5 and of C is about 37.5 weight percent relative to a mixture of A and C.
	A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
	Accordingly, given that Itteman teaches a combination of AMSAN and SAN that is close to the claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the resulting composition containing the combination of AMSAN and SAN would possess similar properties to the claimed composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763